Citation Nr: 0924320	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral optic nerve atrophy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1973 to June 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO). 


FINDING OF FACT

The additional evidence received since the time of the July 
2005 rating decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for bilateral optic nerve atrophy.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral optic nerve atrophy is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection 
and to reopen a finally decided claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to adjudication of the 
Veteran's claim, a January 2007 letter satisfied the duty to 
notify provisions and included information on disability 
ratings and effective dates.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Additionally, the Veteran was notified of the 
regulations pertaining to claim to reopen based on the 
submission of new and material evidence, and of the specific 
evidence required to reopen also in the January 2007 letter.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert.  granted sub nom.  Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209) (holding that 
although Veterans Claims Assistance Act of 2000 notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

The Veteran's service personnel records, service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The record also includes the Veteran's records on file with 
the Social Security Administration (SSA).  The Board notes 
that while the Veteran was not afforded a VA examination in 
connection with his claim, none is required until the claim 
is reopened.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection for certain 
chronic diseases will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  

The Veteran's original claim of entitlement to service 
connection for bilateral optic nerve atrophy was denied by 
the RO in a September 1976 rating decision because the 
available evidence was insufficient to confirm that the 
Veteran's preexisting bilateral optic nerve atrophy had been 
aggravated by his military service.  The Veteran was given 
notice of this decision but did not file a timely appeal.  
Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104 (2008).  Thereafter, the claim to reopen the 
issue of entitlement to service connection for bilateral 
optic nerve atrophy was denied in a July 2005 rating decision 
because the evidence submitted by the Veteran was deemed 
neither new nor material.  This decision also became final, 
as the Veteran was given notice of this decision but did not 
file a timely appeal.  Id. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board has reviewed the additional evidence associated 
with the claims folder since the unappealed July 2005 rating 
decision and finds that the evidence does not include 
evidence that raises a reasonable possibility of 
substantiating the Veteran's claim that his bilateral optic 
nerve atrophy was aggravated by his military service.  

The evidence of record at the time of the July 2005 rating 
decision relevant to the Veteran's claim for service 
connection included his service treatment records which 
included the findings and recommended disposition of the 
United States Air Force (USAF) Physicians' Evaluation Board 
dated October 1975, and VA treatment records dated from 
January 1990 to July 2005.

As to the service treatment records, a June 1973 record noted 
a diagnosis of hereditary optic atrophy.  An October 1973 
record noted visual acuity with best correction as 20/100 in 
the right eye and 20/70 in the left eye.  A November 1973 
record indicates that the Veteran was admitted to the 
ophthalmology service on that date and had "approximately a 
[seven] year history of decreasing vision that ha[d] been 
slowly progressive."  Visual acuity was again reported as 
20/100 in the right eye and 20/70 in the left eye.  The 
diagnosis was optic atrophy, unknown cause.  A September 1974 
record noted that the Veteran's bilateral optic atrophy had 
been present since birth and further noted "visual acuity 
[has] decreased slightly, but [it cannot be said that] 
there's progression."  Visual acuity was reported as 20/100 
in the right eye and 20/90 in the left eye.  Next, an October 
1975 record noted a diagnosis of bilateral optic atrophy with 
defective visual acuity prior to entrance on active duty.  
That same record also noted that the Veteran's condition was 
considered congenital, had been present for seven years, and 
"[existed prior to service] without service aggravation."  

Next, in October 1975, a USAF Physicians' Evaluation Board 
issued findings and a recommended disposition as to the 
Veteran's fitness for military service.  The Veteran was 
found unfit because of a physical disability.  The report 
noted that during the Veteran's enlistment physical, familial 
optic atrophy was noted, and that upon waiving his condition, 
he was allowed to enter on active duty.  The report further 
noted that there had been no significant deterioration of the 
Veteran's condition and his work performance had not been 
hampered.  Ultimately, the USAF Physicians' Evaluation Board 
found the Veteran physically fit for world-wide service and 
recommended that he return to duty.  

As to post-service VA treatment records, a January 1990 VA 
treatment record noted the Veteran's history of decreased 
vision as a consequence of bilateral optic nerve atrophy.  
Upon examination, visual acuity was 20/200 bilaterally.  The 
diagnoses were blindness/low vision and optic nerve atrophy.  
VA treatment records dated in February 1998 also noted 
diagnoses of legal blindness and optic atrophies and visual 
acuity of 20/200, as well as the Veteran's participation in 
rehabilitation.  VA treatment records dated October 2004 to 
July 2005 reported various diagnoses including legal 
blindness, hereditary optic atrophy, and problems with sight, 
and reported Leber's as the nature of the problem.  

The additional evidence added to the record since the 
September 1976 rating decision include a VA treatment record 
dated in October 2006, a letter from a private physician 
dated in February 2006, records obtained from the SSA, and 
statements made by the Veteran in support of his claim.  

Specifically, a February 2006 letter from a private physician 
noted that the Veteran had lost his vision while in the 
military, that at the time he joined the Air Force he failed 
an eye test but was still admitted to the service, and that 
while on active duty he was declared legally blind.  The 
letter further noted the Veteran's reports that he had poor 
vision for years but had not noticed any recent acute 
changes, and that his brother had bilateral optic atrophy.  
The letter also noted the Veteran's reports that at the time 
of the Vietnam war, his vision was 20/70 in the right eye and 
20/100 in the left eye, and that by 1975, his vision had 
declined to around 20/200.  Finally, the letter reported that 
upon examination, visual acuity with correction was 20/400 in 
both the right and left eyes.  The impression was bilateral 
optic atrophy, visual field defect, and photophobia.  

In October 2006, a VA physician noted the Veteran's 
"[l]ongstanding [o]ptic [a]trophy of hereditary nature."  
The physician further noted that genetic testing for Leber's 
had been negative.  The physician reported that "[the 
patient] notes that visual acuity upon entering military 
service was 20/100 [in each eye]...[h]owever, upon discharge it 
was 20/200."  The physician went on to opine that "[i]t is 
unclear if this change in vision during military service is 
the natural course of this disease since we have not 
diagnosed a specific hereditary [entity]; [h]owever, 
hereditary optic neuropathys in general [do] involve 
progressive visual loss which at some point stabilizes."  

As to the records from the SSA, in an Application for 
Disability Insurance Benefits dated in July 1976, the Veteran 
reported his disability as "hereditary eye disease - optic 
atrophy."  A letter from a private physician dated in August 
1976 reported that the Veteran's best corrected vision was 
20/00 in each eye and that he had a familial condition of 
bilateral optic nerve atrophy.  A VA ophthalmic examination 
report dated in May 1996 also noted visual acuity of 20/200, 
bilaterally, and that the impression was optic atrophy that 
appeared to be hereditary.  VA treatment records dated from 
January 1998 to April 1998 noted the Veteran's diagnosis of 
legal blindness, 20/200 or worse, and further noted that he 
began to use low vision devices in 1990 and that he had 
reported that "[his] vision [was] not that much worse [since 
1990]."  A Report of Continuing Disability dated March 1998 
noted a diagnosis of bilateral optic atrophy and reported 
that acuity had worsened.  Finally, a Cessation or 
Continuance of Disability or Blindness Determination and 
Transmittal form dated April 1998 noted a primary diagnosis 
of severe bilateral optic nerve atrophy.  

With regards to the Veteran's various statements in support 
of his claim, in December 2006, (along with the submission of 
the February 2006 letter from a private physician), he stated 
that his eyesight had weakened over the years following his 
military discharge, that his vision has significantly 
worsened and not stabilized, and that "there is no reason 
that [his] eye condition will remain as it is today; even at 
this low acuity."  Next, in a July 2008 statement in support 
of his claim, the Veteran alleged that his visual acuity 
examinations in service had been altered.  The Veteran also 
argued that after discharge, he had been awarded social 
security disability for legal blindness and therefore, he had 
been given a presumption of aggravation.  

As to the February 2006 letter from a private physician, the 
October 2006 VA treatment record, and the records obtained 
from the SSA, the Board finds these records show the 
Veteran's continued post-service complaints, diagnoses, and 
treatments for bilateral optic nerve atrophy.  Because they 
do not include a diagnosis not previously reported in the 
Veteran's service treatment records or VA treatment records 
that is related to his military service, nor include an 
opinion that the Veteran's preexisting eye disability was 
aggravated by his military service, they are cumulative of 
evidence that was of record at the time of the final prior 
decision.  Therefore, they are neither new nor material 
evidence.  38 C.F.R. § 3.156(a).  

In this regard, the Board acknowledges the February 2006 
private physician's letter included the statement that the 
Veteran had lost his vision while in the military, that he 
had had poor vision for years but had not noticed any recent 
acute changes, that at the time of the Vietnam war, his 
vision was 20/70 in the right eye and 20/100 in the left eye, 
and that by 1975, his vision had declined to around 20/200.  
The Board also acknowledges the VA physician's report in 
October 2006 that "[the patient] notes that visual acuity 
upon entering military service was 20/100 [in each eye]. . .  
[h]owever, upon discharge it was 20/200."  However, the 
Board finds that these statements are not competent medical 
evidence showing that the Veteran's condition was aggravated 
by service.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
see also Miller v. West, 11 Vet. App. 345, 348 (1998) 
(finding that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record).  These reports are simply the 
Veteran's recitation of his history, and do not establish in 
any way a relationship between service and his current 
condition.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  Such evidence cannot enjoy the presumption of 
truthfulness, as a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that 
in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration").  Finally, as to the Veteran's statements in 
support of his claim, the Board finds that these statements 
are also duplicative of statements made at the time of the 
prior final decision and are also not new and material 
evidence.  

Because new and material evidence has not been submitted by 
the Veteran, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim of entitlement to 
service connection for bilateral optic nerve atrophy is 
denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


